948 F.2d 1284
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Duke WOODLEY, Plaintiff-Appellant,v.POWHATAN CORRECTIONAL CENTER;  Department of Corrections;David L. Williams, Defendants-Appellees.Duke WOODLEY, Plaintiff-Appellant,v.FOOD SERVICE DEPARTMENT, POWHATAN CORRECTIONAL CENTER;David L. Williams, Warden;  Department ofCorrections, Defendants-Appellees.
Nos. 91-7243, 91-7244.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 28, 1991.Decided Nov. 15, 1991.

Appeals from the United States District Court for the Eastern District of Virginia, at Richmond.   James R. Spencer, District Judge.  (CA-91-28, CA-91-101-A)
Duke Woodley, Appellant Pro Se.
E.D.Va.
DISMISSED.
Before ERVIN, Chief Judge, SPROUSE, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Duke Woodley appeals the district court's orders dismissing these 42 U.S.C. § 1983 (1988) actions without prejudice.   Appellant's actions were referred to a magistrate judge pursuant to 28 U.S.C.A. § 636(b) (West Supp.1991).   The magistrate judge properly ordered Appellant to pay partial filing fees in each action and properly found his proffered objections to the fees insufficient.   See Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982).   When Appellant failed to pay the assessed fees, the magistrate judge recommended that the actions be dismissed, and advised Appellant that the failure to file timely objections to the recommendations could waive appellate review of district court orders based upon the recommendations.   Despite these warnings, Appellant failed to object to the magistrate judge's recommendations.


2
This Court has held that the timely filing of objections to a magistrate judge's recommendation is necessary to preserve appellate review of the substance of that recommendation where the parties have been warned that failure to object will waive appellate review.   Wright v. Collins, 766 F.2d 841, 846 (4th Cir.1985) (quoting  Carr v. Hutto, 737 F.2d 433, 434 (4th Cir.1984), cert. denied, 474 U.S. 1019 (1985)).   See generally United States v. Schronce, 727 F.2d 91 (4th Cir.), cert. denied, 467 U.S. 1208 (1984).   Appellant has waived appellate review of the dismissals entered on recommendation of the magistrate judge by failing to file objections after receiving proper notice.   We accordingly deny leave to proceed in forma pauperis and dismiss the appeals.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.